Exhibit 99.1 AVISTAR COMMUNICATIONS REPORTS FINANCIAL RESULTS FOR THE SECOND QUARTER 2009 Revenues up 61 percent, product revenues increase 189 percent against second quarter 2008; Fourth sequential quarter of adjusted EBITDA profitability San Mateo, Calif., July 22, 2009 – Avistar Communications Corporation (www.avistar.com), a leader in unified visual communications solutions, today announced its financial results for the three and six months ended June 30, 2009. Financial highlights for the quarter included: · Total revenue for the second quarter 2009, prepared in accordance with GAAP, was $2.9 million, as compared to $1.8 million for same quarter in 2008, an increase of 61 percent. · Operating expense (research and development, sales and marketing, and general and administrative) was $2.8 million for the second quarter 2009, as compared to $3.2 million for the second quarter 2008, representing an 11 percent improvement and the stabilization of Avistar’s cost structure as planned. · Net loss was $151,000 or $0.00 per basic and diluted share, as compared to a net loss of $1.6 million, or $0.05 per basic and diluted share in the second quarter 2008, a 91 percent reduction. · Cash and cash equivalents balance as of June 30, 2009 was $126,000 and the Company had $4.9 million available through its line of credit. Cash used in operations during the six months ended June 30, 2009 was $3.0 million, compared to $8.1 million in the first half of 2008, a $5.1 million improvement. · Adjusted EBITDA profit for the second quarter 2009 was $517,000 compared to a loss of $1.2 million in the same quarter of 2008. This shows an improvement of $1.7 million and is the fourth quarter in a row of adjusted EBITDA profit for the Company. Bob Kirk, Chief Executive Officer of Avistar, said, “In reviewing our quarterly and year-to-date financial performance, we are struck by a seeming disconnect between our current results and the overwhelming opportunities that exist for our Company. We believe that we may have lost visibility into the sales potential of our product distribution channel that we have labored to build and missed our targeted revenue in this channel due to a combination of factors, including continued global economic uncertainties. This results in challenges to our original plan and our past guidance. “Due to changes in the U.S. patent environment, we continue to see impediments to our efforts to more fully monetize the intellectual property portfolio, but we recently unearthed some interesting partners that may allow us to make the best possible use of our portfolio in this market. We believe this represents a considerable opportunity not contained in our 2009 guidance.” Other significant recent developments included: · On June 17, 2009, we launched both the Avistar C3 Media EngineTM, bringing business class visual communications to any application, and demonstrated the C3 Desktop Standalone edition in high definition at InfoComm09 in Orlando, Florida. · At the Citrix iForum 2009 user conference in Edinburgh, U.K., Avistar demonstrated the industry’s first fully scalable, open standards-based visual communications experience on the Citrix and Microsoft OCS platforms, powered by our C3 Media Engine. · Avistar channel and partner programs continue to develop through our relationships with industry leading resellers, including AVI-SPL, Communications III, Datamart and Jenne Distributors. · In May 2009, $2.9 million of short-term convertible debt was converted into common stock at the election of the shareholders, resulting in the issuance of 4,199,997 shares of common stock. · On June 24, 2009, Avistar Communications Corporation common stock was delisted by NASDAQ due to the market value of the Company’s listed securities.The Company's common stock is now quoted and traded via Pink OTC Markets, Inc. Level 2 Quotes can be found at www.pinksheets.com under the symbol AVSR. · On July 16, 2009, the Company announced that Bob Kirk had been appointed Chief Executive Officer of Avistar, replacing Simon Moss. Kirk continued, “Additionally, the Company continues to generate considerable opportunities with its family of component products. This includes promising technology licensing partnerships in the past quarter and we are in negotiations with additional companies that have the market penetration to take Avistar’s component product family too much greater levels of exposure. These types of transactions can be transformational in nature. “However, all of these promising opportunities are proving to be challenging to an organization that has taken to heart cost controls and staffing constraints. We are working hard to optimize our resources to maximize both short term and longer term revenue potential, while working within the realities of cash flow. “Accordingly, management has decided to withdraw financial guidance for the remainder of 2009.
